908 F.2d 695
Janice BUTTRUM, Petitioner-Appellee, Cross-Appellant,v.Gary BLACK, Warden, Middle Georgia Correctional Institute,Women's Division, Respondent-Appellant, Cross-Appellee.
No. 89-8844.
United States Court of Appeals,Eleventh Circuit.
July 20, 1990.Rehearing and Rehearing En BancDenied Sept. 17, 1990.

Susan V. Boleyn, Asst. Atty. Gen., Mary Beth Westmoreland, William B. Hill, Jr., Atlanta, Ga., for respondent-appellant, cross-appellee.
George H. Kendall, New York City, Bruce S. Harvey, Atlanta, Ga., for petitioner-appellee, cross-appellant.
Appeal from the United States District Court for the Northern District of Georgia;  Harold C. Murphy, District Judge, Presiding.
Before FAY, KRAVITCH and COX, Circuit Judges.
PER CURIAM:


1
This appeal involves a prisoner's petition for habeas corpus relief.  The petitioner presented numerous issues to the United States District Court.  In a very detailed and scholarly order, dated September 20, 1989, 721 F.Supp. 1268, the district court denied petitioner relief as to the guilt/innocence phase of trial and granted relief as to the sentencing phase.  We AFFIRM the ruling of the district court for the reasons stated in its order.

COX, Circuit Judge, specially concurring:

2
I agree that the district court properly denied petitioner relief as to the guilt/innocence phase of trial for the reasons stated in its order.


3
The district court granted relief as to the sentencing phase on several grounds.  One of the grounds on which petitioner was held entitled to relief was that the admission of Dr. Adam's testimony at the sentencing phase violated petitioner's constitutional rights under Estelle v. Smith, 451 U.S. 454, 101 S.Ct. 1866, 68 L.Ed.2d 359 (1981).  I agree that relief was properly granted on that ground for reasons stated by the district court in its order, and I find it unnecessary to decide whether the district court was correct in concluding that petitioner was entitled to relief as to the sentencing phase on other grounds.